Citation Nr: 9935557	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-01 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1948 to February 1952.

In August 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) denied the veteran's application to 
reopen his claim for service connection for 
a back disability.  At the same time, the RO denied the 
veteran's claim for an increased rating for his service-
connected prostatitis, currently evaluated at 10 percent 
disabling.  The veteran timely appealed only the denial of 
his back condition claim to the Board of Veterans' Appeals 
(Board).  The veteran's appeal is now before the Board for 
resolution.
 

FINDINGS OF FACT

1. In a rating decision of November 1960, the RO denied 
service connection for 
lumbosacral strain on there where no objective findings of a 
back condition shown; although notified of that decision and 
of his appellate rights in a letter from the RO dated that 
same month, the veteran did not file an appeal.

2. New evidence associated with the claims file since the 
November 1960 denial
establishes that the veteran suffers from dextroscoliosis 
with degenerative changes, and degenerative disc disease of 
the lumbar spine.


CONCLUSION OF LAW

1.  The RO's unappealed November 1960 rating decision denying 
service connection for low back strain is final.  38 U.S.C.A. 
§§ 5107, 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).

2.  New and material evidence to reopen the claim for service 
connection for a low back condition has been presented; the 
claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 
C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

The issue of service connection for a low back condition 
previously was considered and denied.  In September 1960, the 
veteran filed a claim for, inter alia, service connection for 
low back strain.  In November 1960, the RO denied the claim.  
The evidence then before the RO included the veteran's 
service medical records; his VA treatment records from 
October 1960; medical evidence dated in January 1955 from 
Carl P. Parker, Jr., M.D.; and medical evidence dated in 
September 1960 from Ernest A. Perry, M.D. 

The veteran's limited service medical records indicate 
treatment for a lumbar strain while on active duty in April 
1951; there is no report of separation examination.  In a 
January 1955 handwritten statement, Dr. Parker indicated that 
he had treated the veteran in April 1953, that x-rays had 
then revealed osteoarthritis of the spine, and that the 
veteran was no longer under his care; no supporting x-rays or 
x-ray reports were submitted.  The September 1960 statement 
from Dr. Perry appears to reflect a diagnosis of prostatitis.  
In the report of the VA examination in October 1960, the  VA 
physician indicated that the veteran had normal back motions 
on range of motion testing, although the veteran complained 
that bending backward and to the right hurt his low back.  On 
x-rays taken in conjunction with the examination, anterior, 
posterior and lateral radiographic views showed a bilateral 
sacralization of the fifth lumbar vertebra, which the 
radiologist indicated was of the transitional type.  The 
examiner diagnosed chronic prostatitis and only history of 
low back strain; he opined that the veteran's back pain was 
probably connected with the prostatitis.

Based on the evidence summarized above, the RO denied the 
veteran's claim on the basis that there were no objective 
findings of a back condition at that time.  The RO notified 
the veteran of its November 1960 decision and of his 
appellate rights in the same month; however, the veteran did 
not appeal the decision.  

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1998).  If, however, new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim. 38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.104(a).  The new and material evidence must be 
presented since the time that the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 282-284 (1996).

First, the Board must determine whether the evidence 
submitted to reopen the claim is new and material.  Second, 
if, and only if, the Board determines that the evidence is 
new and material, the claim is deemed to have been reopened 
and the claim is evaluated on the basis of all of the 
evidence, both new and old.  See Manio, 1 Vet. App. at 145.  
The first step involves two questions: (1) Is the newly 
presented evidence "new," that is, not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record; and, (2) 
Is the newly presented evidence "material," i.e., is it 
relevant and probative of the issue at hand, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 (1993).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).

Evidence associated with the claims file since the November 
1960 decision includes VA outpatient records spanning from 
July 1996 to July 1997.  Much of these treatment records 
discuss the veteran's prostate difficulties, but also 
includes references to the veteran's "complaints of 
arthritis;" No specific diagnosis of arthritis is of 
records, nor are there any reports of x-rays taken during 
this period of time. 

However, VA x-rays taken in September 1997 revealed 
degenerative changes of the cervical spine, including slight 
air space and minimal atherosclerotic and old granulomatous 
changes.  X-rays from October 1997 revealed dextroscoliosis 
and degenerative changes with spurring, slight wedging in the 
lower thoracis spine, and disc space narrowing.  In addition, 
disc disease with sclerosis of the end plates and suggestion 
of a vacuum phenomena was detected, and was determined to be 
worse at L5-S1.  No acute fractures or dislocations were 
identified.  Degenerative disc changes were observed to be 
worse at the L5-S1 and L4-L5 levels, and the most pronounced 
disc disease was observed at L5-S1, on the right posterior 
side.  

In view of the foregoing, the Board finds that the medical 
record now clearly establishes that the veteran suffers from 
a current back disability, a fact which the RO determined was 
not shown at the time of the previous denial.  As the Board 
determines that new and material evidence has been presented 
to reopen the veteran's claim, the appeal must be allowed to 
this extent.  

ORDER

The petition to reopen the claim for service connection for a 
low back condition is granted.


REMAND

Inasmuch as the Board has reopened the claim, the claim must 
be remanded to the RO for consideration of the claim on the 
merits, in the first instance, to avoid any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. 384, 394 (1993).  
Consideration of the claim on the merits requires an initial 
determination of whether the claim is well grounded.  See 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc).  Furthermore, if the 
claim is well grounded, VA must evaluate the merits of the 
claim after ensuring that the duty to assist has been 
fulfilled.  Id.  However, the Board would also point out 
that, even if the RO determines that the claim is not well 
grounded, the duty to inform requires that he be notified of 
the type of evidence required to well ground his claim.  See 
38 U.S.C.A. § 5103 (1998); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Accordingly, the claim is hereby  REMANDED to the RO for the 
following development.

1. Based upon a review of the record, the 
RO should 
initially determine whether the veteran's 
claim for service connection for a low 
back disorder is well grounded, 
consistent with the pertinent legal 
authority governing this issue.  See Epps 
v. Gober, 126 F.3d 1464, 1468 (1997); see 
also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995)..

2.  The RO should undertake any 
development deemed warranted by the 
record, to include notifying the veteran 
of the type of evidence needed to well 
ground the claim, as appropriate.  

3.  Unless the benefits requested by the 
veteran are granted to his satisfaction, 
he and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
evidence and argument in response 
thereto, prior to the case being returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).
	

 

